Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 1 of 46




                        EXHIBIT 1
      Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 2 of 46



                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                     CORPUS CHRISTI DIVISION


 YOLANDA GUERRERO AND                                        §
 FIDENCIO GUERRERO                                           §
           Plaintiffs,                                       §
                                                             §
 v.                                                          §
                                                             §             CASE NO. _______________
 STATE FARM LLOYDS                                           §
           Defendant.                                        §


                                 INDEX OF MATTERS BEING FILED
                               AND LIST OF ALL COUNSEL OF RECORD



          Defendant State Farm Lloyds (“Defendant”) submits this Index of Matters Being Filed and List of

All Counsel of Record pursuant to Local Rule 81 of the United States District Court for the Southern

District of Texas. Pursuant to the Local Rule 81, the following items are being filed with the Notice

of Removal filed by Defendant:

          1.      Index of Matters Being Filed and List of All Counsel of Record;

          2.      Copies of all executed process, pleadings asserting causes of action and all orders signed

                  by the state judge as follows:

                  A.      Plaintiffs’ Original Petition, filed August 26, 2019 (attached as Exhibit 1-A);

                  B.      Service to Defendant on August 30, 2019 (attached as Exhibit 1-B);

                  C.      Defendant’s Original Answer, filed September 26, 2019 (attached as Exhibit 1-C);

                  D.      Defendant’s Verified Plea in Abatement, filed on September 27, 2019 (attached as
                          Exhibit 1-D)

          3.      A copy of the state court docket sheet (attached as Exhibit 1-E).




Index of Matters Being Filed                                                                                1 of 2
      Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 3 of 46



The parties’ respective attorneys are as follows:

          A.        ATTORNEYS FOR PLAINTIFF:

                    Stephen P. Carrigan
                    David M. Anderson
                    CARRIGAN & ANDERSON, PLLC
                    101 N. Shoreline Blvd., Suite 420
                    Corpus Christi, Texas 78401
                    361.884.4433 Phone
                    361.884.4434 Fax
                    anderson@ccatriallaw.com
                    scarrigan@ccatriallaw.com

          B.        ATTORNEYS FOR DEFENDANT:

                    Elizabeth Sandoval Cantu
                    Fed. ID No. 310028/State Bar No. 24013455
                    RAMÓN | WORTHINGTON, PLLC
                    900 Kerria Ave.
                    McAllen, Texas 78501
                    (956) 294-4800 - Phone
                    ecantu@ramonworthington.com
                    ATTORNEY IN CHARGE FOR DEFENDANT

                    Of Counsel:
                    Sofia A. Ramon
                    Fed. ID No. 20871/State Bar No. 00784811
                    Dan K. Worthington
                    Fed. ID No. 15353/State Bar No. 00785282
                    Sarah A. Nicolas
                    Fed. ID No. 32122/State Bar No. 24013543
                    Stephen W. Bosky
                    Fed. ID No. 3076205/State Bar No. 24087190
                    RAMÓN | WORTHINGTON, PLLC
                    900 Kerria Ave.
                    McAllen, Texas 78501
                    (956) 294-4800 - Phone
                    efile@ramonwothington.com


Dated: September 27, 2019.




Index of Matters Being Filed                                               2 of 2
Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 4 of 46




                    EXHIBIT 1-A
    Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 5 of 46


~




                                 CAUSE NO. S-19-5837CV-C


       YOLANDA GUERRERO AND                     §          IN THE DISTRICT COURT OF
       FIDENCIO GUERRERO                        §
           Plaintiffs,                          §
                                                §      SAN PATRICIO COUNTY, TEXAS
       V.                                       ~
                                                § San Patricio County - 343rd District Court

       STATE FARM LLOYDS                        §                       JUDICIAL DISTRICT
           Defendant.                           §




                            PLAINTIFFS' ORIGINAL PETITION


      TO THE HONORABLE JUDGE OF SAID COURT:

            COMES NOW, Yolanda Guerrero and Fidencio Guerrero ("Plaintiffs" or

      "Guerrero"), and files this Plaintiffs' Original Petition, complaining of State Farm

      Lloyds ("Lloyds" or "Defendant"), and for cause of action, Plaintiffs would

      respectfully show this Honorable Court the following:

                               DISCOVERY CONTROL PLAN

      1.    Plaintiffs intend for discovery to be conducted under Level 3 of Rule 190 of

            the Texas Rules of Civil Procedure. This case involves complex issues and

            will require extensive discovery. Therefore, Plaintiffs will ask the Court to

            order that discovery be conducted in accordance with a discovery control plan

            tailored to the particular circumstances of its suit.

                                            PARTIES

       2.   ' Plaintiffs Yolanda Guerrero and Fidencio Guerrero are individuals residing

            in San Patricio County.
                                                                                    Filed 8/26/2019 12:00 AM
                                                                                    Heather B. Marks
                                                                                    District Clerk
                                                                                    San Patricio County, Texas
       Processed On: 8/27/2019 10:57 AM
       By:Ruby Rodriguez, Deputy Clerk
    Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 6 of 46


0




      3.   Defendant State Farm Lloyds ("Lloyds") is a domestic insurance company

           engaging in the business of insurance in the State of Texas. This defendant

           may be served with personal process, via certified mail, return receipt

           requested, by serving its registered agent, Corporation Service Company 211

           E. 7th St., Ste. 620, Austin, Texas 78701.

                                       JURISDICTION

      4.   The Court has jurisdiction over this cause of action because the amount in

           controversy is within the jurisdictional limits of the Court.

      5.   The Court has jurisdiction over Defendant Lloyds because the defendant is a

           domestic insurance company that engages in the business of insurance in the

           State of Texas, and Plaintiffs' causes of action arise out of the defendant's

           business activities in the State of Texas.

                                           VENUE

      6.   Venue is proper in San Patricio County, Texas, because the insured property

           is situated in San Patricio County, Texas. TEX. CIv. PRAC. & REM. CODE

           § 15.032.

                                            FACTS

      7.   Plaintiffs are the owner of a Texas Homeowners Insurance Policy number 90-

           BJ-P028-0 (hereinafter referred to as "the Policy"), which was issued by State

           Farm Lloyds.

      8.   Plaintiffs own the insured property, which is specifically located at 7670 F1VI

           2046, Sinton, TX 78387, in San Patricio County (hereinafter referred to as

           "the Property").
                                                                                    Page 2
    Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 7 of 46


}




      9.    State Farm Lloyds sold the Policy insuring the Property to Plaintiffs.

      10.   On or abovt August 25, 2017, a massive hurricane struck San Patricio

            County, Texas, causing significant damage to many homes and businesses

            throughout the region, including Plaintiffs property. Plaintiff's roof, interior

            and exterior elevations sustained extensive damage during the hurricane.

            Shortly after the hurricane, Plaintiffs submitted a claim to Lloyds against

            the Policy for the damage to the Property sustained as a result of the

            storm. Plaintiffs asked that Lloyds cover the cost of repairs to the Property

            pursuant to the Policy.

      11.   The claim number assigned by Lloyds is 531309W88.

      12.   Defendant Lloyds assigned an adjuster to the claim. The adjuster assigned to

            Plaintiffs claim was improperly trained and failed to perform a reasonable or

            adequate inspection of the damages. During the course of the inspection, the

            adjuster made the executive decision to deny most of Plaintiffs covered

            damages. This is evidenced by the adjuster's estimate which severely

            undervalued and/ or omitted the damages windows, carport and carport's

            roof. Defendant Lloyds denied coverage to much of Plaintiffs roof and interior

            damage and failed to fully compensate for damage to the carport and exterior

            elevations. To date, Plaintiffs have not received the full payment amount due

            under the Policy, nor have they received any explanation from Defendant as

            to why they ultimately issued underpayment of Plaintiff's damages.




                                                                                     Page 3
    Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 8 of 46


0




      13.   As a result of the unreasonable investigation of Plaintiff's claim (including

            not providing full coverage for the damages sustained by Plaintiffs and

            under-scoping the damages during its investigation, thus denying adequate

            and sufficient payment to Plaintiffs to repair its property), Plaintiffs claim

            was improperly and unreasonably adjusted. The mishandling of Plaintiff's

            claim has also caused a delay in their ability to make necessary repairs to the

            Property, which has resulted in additional and consequential damages. To

            date, Plaintiffs have yet to receive the full payment to which they are entitled

            under the Policy.

      14.   As detailed in the paragraphs below, Lloyds wrongfully denied Plaintiffs

            claim for repairs to the Property, even though the Policy provided coverage

            for losses such as those suffered by Plaintiffs. Furthermore, Lloyds

            underpaid some of Plaintiffs claims by not providing full coverage for the

            damages sustained by Plaintiffs, as well as under-scoping the damages

            during the investigation.

      15.   To date, Lloyds continues to delay in the payment for the damages to the

            property. As such, Plaintiffs have not been paid the full amount for the

            damages to their property.

      16.   Defendant Lloyds failed to perform its contractual duties to adequately

            compensate Plaintiffs under the terms of the Policy. Specifically, it refused to

            pay the full proceeds due under the Policy, although due demand was made

            for proceeds to be paid in an amount sufficient to cover the damaged


                                                                                      Page 4
Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 9 of 46




        property, and all conditions precedent to recovery upon the Policy had been

        carried out and accomplished by Plaintiffs. Lloyds's conduct constitutes a

        breach of the insurance contract between Lloyds and Plaintiffs.

  17.   Defendant Lloyds misrepresented to Plaintffs that much of the damage to the

        Property was not covered under the Policy, even though the damage was

        caused by a covered occurrence. Defendant Lloyds' conduct constitutes a

        violation of the Texas Insurance Code, Unfair Settlement Practices. TEX.

        INS. CODE §541.060(a)(1).

  18.   Defendant Lloyds failed to make an attempt to settle Plaintiffs claim in a fair

        manner, although they were aware of their liability to Plaintiffs under- the

        Policy. Defendant Lloyds's conduct constitutes a violation of the Texas

        Insurance Code, Unfair Settlement Practices. TEX. INS. CODE

        §541.060(a)(2)(A).

  19.   Defendant Lloyds failed to explain to Plaintiffs the reasons for their offer of

        an inadequate settlement. Specifically, Defendant Lloyds failed to offer

        Plaintiffs adequate compensation, without any valid explanation why full

        payment was not being made. Furthermore, Defendant Lloyds did not

        communicate that any future settlements or payments would be forthcoming

        to pay for the entire losses covered under the Policy, nor did they provide any

        explanation for the failure to adequately settle Plaintiffs claim. Defendant

        Lloyds' conduct constitutes a violation of the Texas Insurance Code, Unfair

        Settlement Practices. TEX. INS. CODE §541.060(a)(3).


                                                                                 Page 5
Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 10 of 46




  20.   Defendant Lloyds refused to fully compensate Plaintiffs, under the terms of

        the Policy, even though Defendant Lloyds failed to conduct a reasonable

        investigation. Specifically, Defendant Lloyds performed an outcome-oriented

        investigation of Plaintiffs claim, which resulted in a biased, unfair, and

        inequitable evaluation of Plaintiff s losses on the Property. Defendant

        Lloyds's conduct constitutes a violation of the Texas Insurance Code, Unfair

        Settlement Practices. TEX. INS. CODE §541.060(a)(7).

  21.   Defendant Lloyds failed to meet its obligation under the Texas Insurance

        Code regarding timely acknowledging Plaintiffs' claim, beginning and

        investigation of Plaintiffs claim and requesting all information reasonably

        necessary to investigate Plaintiffs claim, within the statutorily mandated

        time of receiving notice of Plaintiff's claim. Defendant Lloyds' conduct

        constitutes a violation of the Texas Insurance Code, Unfair Settlement

        Practices. TEX. INS. CODE §542.055.

  22.   Defendant Lloyds failed to accept or deny Plaintiff's full and entire claim

        within failed to accept or deny Plaintiff's full and entire claim within the

        statutorily mandated time of receiving all necessary information. Lloyds'

        conduct constitutes a violation of the Texas Insurance Code, Prompt Payment

        of Claims. TEX. INS. CODE §542.056.

  23.   Defendant Lloyds failed to meet its obligations under the Texas Insurance

        Code regarding payment of claim without delay. Specifically, it has delayed

        full payment of Plaintiffs claim longer than allowed, and, to date, Plaintiffs


                                                                                Page 6
Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 11 of 46




        have not received full payment for the claim. Lloyds's conduct constitutes a

        violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS.

        CODE §542.058.

  24.   From and after the time Plaintiffs claim was presented to Defendant Lloyds,

        the liability of Lloyds to pay the full claim in accordance with the terms of the

        Policy was reasonably clear. However, Lloyds has refused to pay Plaintiffs in

        full, despite there being no basis whatsoever on which a reasonable insurance

        company would have relied to deny the full payment. Lloyds' conduct

        constitutes a breach of the common law duty of good faith and fair dealing.

  25.   Defendant Lloyds knowingly or recklessly made false representations; as

        described above, as to material facts and/or knowingly concealed all or part of

        material information from Plaintiffs.

  26.   As a result of Defendant Lloyds' wrongful acts and omissions, Plaintiffs were

        forced to retain the professional services of the attorney and law firm who are

        representing them with respect to these causes of action.

                                CAUSES OF ACTION:

                       CAUSES OF ACTION AGAINST LLOYDS

                 NONCOMPLIANCE VVITH TEXAS INSURANCE CODE:
                       UNFAIIZ SETTLEIVIENT PRACTICES




                                                                                   Page 7
Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 12 of 46




  27.   Defendant Lloyds is liable to Plaintiffs for intentional breach of contract, as

        well as intentional violations of the Texas Insurance Code and intentional

        breach of the common law duty of good faith and fair dealing.

                                BREACH OF CONTRACT

  28.   Defendant Lloyds' conduct constitutes a breach of the insurance contract

        made between Lloyds and Plaintiffs.

  29.   Defendant Lloyds' failure and/or refusal, as described above, to pay the

        adequate compensation as it is obligated to do under the terms of the Policy

        in question, and under the laws of the State of Texas, constitutes a breach of

        Lloyds's insurance contract with Plaintiffs.

                    NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                         UNFAIR SETTLEMENT PRACTICES

  30.   Defendant Lloyds' conduct constitutes multiple violations of the Texas

        Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a).

        All violations under this article are made actionable by TEX. INS. CODE

        §541.151.

  31.   Defendant Lloyds' unfair settlement practice, as described above, of

        misrepresenting to Plaintiffs material facts relating to the coverage at issue,

        constitutes an unfair method of competition and an unfair and deceptive act

        or practice in the business of insurance. TEX. INS. CODE §541.060(a)(1).

  32.   Defendant Lloyds' unfair settlement practice, as described above, of failing to

        attempt in good faith to effectuate a prompt, fair, and equitable settlement of

        the claim, even though Lloyds' liability under the Policy was reasonably

                                                                                 Page 8
Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 13 of 46




        clear, constitutes an unfair method of competition and an unfair and

        deceptive act or practice in the business of insurance. TEX. INS. CODE

        §541.060(a)(2)(A).

  33.   Defendant Lloyds' unfair settlement practice, as described above, of failing to

        promptly provide Plaintiffs with a reasonable explanation of the basis in the

        Policy, in relation to the facts or applicable law, for its offer of a compromise

        settlement of the claim, constitutes an unfair method of competition and an

        unfair and deceptive act or practice in the business of insurance. TEX. INS.

        CoDE §541.060(a)(3).

  34.   Defendant Lloyds' unfair settlement practice, as described above, of failing

        within a reasonable time to affirm or deny coverage of the claim to Plaintiffs,

        or to submit a reservation of rights to Plaintiffs, constitutes an unfair method

        of competition and an unfair and deceptive act or practice in the business of

        insurance. TEX. INS. CoDE §541.060(a)(4).

  35.   Defendant Lloyds' unfair settlement practice, as described above, of refusing

        to pay Plaintiffs claim without conducting a reasonable investigation,

        constitutes an unfair method of competition and an unfair and deceptive act

        or practice in the business of insurance. TEX. INS. CODE §541.060(a)(7).

                   NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                         THE PROMPT PAYMENT OF CLAIMS

  36.   Defendant Lloyds' conduct constitutes multiple violations of the Texas

        Insurance Code, Prompt Payment of Claims. All violations made under this

        article are made actionable by TEX. INS. CODE §542.060.

                                                                                   Page 9
Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 14 of 46




  37.   Defendant Lloyds' failure to acknowledge receipt of Plaintiffs claim,

        commence investigation of the claim, and request from Plaintiffs all items,

        statements, and forms that it reasonably believed would be required within

        the applicable time constraints, as described above, constitutes a non-prompt

        payment of claims and a violation of TEx. INS. CODE §542.055.

  38.   Defendant Lloyds' failure to notify Plaintiffs in writing of its acceptance or

        rejection of the claim within the applicable time constraints constitutes a

        non-prompt payment of the claim. TEX. INS. CODE §542.056.

  39.   Defendant Lloyds' delay of the payment of Plaintiffs claim following its

        receipt of all items, statements, and forms reasonably requested and

        required, longer than the amount of time provided for, as described above,

        constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.

              BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

  40.   Defendant Lloyds' conduct constitutes a breach of the common law duty of

        good faith and fair dealing owed to insureds in insurance contracts.

  41.   Defendant Lloyds' failure, as described above, to adequately and reasonably

        investigate and evaluate Plaintiff's claim, although at that time Lloyds knew

        or should have known by the exercise of reasonable diligence that its liability

        was reasonably clear, constitutes a breach of the duty of good faith and fair

        dealing.

                                       KNOWLEDGE




                                                                                Page 10
Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 15 of 46




  42.   Each of the acts described above, together and singularly, was done

        "knowingly," as that term is used in the Texas Insurance Code, and was a

        producing cause of Plaintiffs damages described herein.

                                      DAMAGES

  43.   Plaintiffs would show that all of the aforementioned acts, taken together or

        singularly, constitute the producing causes of the damages sustained by

        Plaintiffs.

  44.   As previously mentioned, the damages caused by the storm have not been

        properly addressed or repaired in the time since the event, causing further

        damages to the Property, and causing undue hardship and burden to

        Plaintiffs. These damages are a direct result of Defendant Lloyds'

        mishandling of Plaintiffs claim in violation of the laws set forth above.

  45.   For breach of contract, Plaintiffs are entitled to regain the benefit of the

        bargain, which is the amount of the claim, together with attorney's fees.

  46.   For noncompliance with the Texas Insurance Code, Unfair Settlement

        Practices, Plaintiffs are entitled to actual damages, which include the loss of

        the benefits that should have been paid pursuant to the policy, mental

        anguish, court costs, and attorney's fees. For knowing conduct of the acts

        described above, Plaintiffs ask for three times their actual damages. TEx. INS.

        CODE §541.152.

  47.   For noncompliance with Texas Insurance Code, Prompt Payment of Claims,

        Plaintiffs are entitled to the amount of their claim, as well as eighteen (18)


                                                                                    Page 11
Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 16 of 46




        percent interest per annum on the amount of such claim as damages,

        together with attorney's fees. TEx. INS. CODE §542.060.

  48.   For breach of the common law duty of good faith and fair dealing, Plaintiffs

        are entitled to compensatory damages, including all forms of loss resulting

        from the insurer's breach of duty, such as additional costs, economic

        hardship, losses due to nonpayment of the amount the insurer owed,

        exemplary damages, and damages for emotional distress.

  49.   For the prosecution and collection of its claim, Plaintiffs have been compelled

        to engage the services of the attorney whose name is subscribed to this

        pleading. Therefore, Plaintiffs are entitled to recover a sum for the

        reasonable and necessary services of Plaintiff's attorney in the preparation

        and trial of its action, including any appeals to the Court of Appeals and/or

        the Supreme Court of Texas.

                                   JURY DEMAND

  50.   Plaintiffs hereby request that all causes of action alleged herein be tried

        before a jury consisting of citizens residing in San Patricio County, Texas.

                               WRITTEN DISCOVERY

                              REQUESTS FOR DISCLOSURE

  51.   Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant is

        requested to disclose, within 50 days of service of this request, the

        information or material described in Texas Rule of Civil Procedure 194.2.




                                                                                 Page 12
    Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 17 of 46


~




                                            PRAYERR

            WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that upon trial

      hereof, said Plaintiffs have and recover such sums as would reasonably and justly

      compensate it in accordance with the rules of law and procedure, as to actual

      damages, treble damages under the Texas Insurance Code, and all punitive and

      exemplary damages as may be found. In addition, Plaintiffs request the award of

      attorney's fees for the trial and any appeal of its case, for all costs of Court on its

      behalf expended, for prejudgment and postjudgment interest as allowed by law, and

      for any other and further relief, either at law or in equity, to which it may show

      itself justly entitled.   In accordance with Rule 47 of the Texas Rules of Civil

      Procedure, Plaintiffs seek monetary relief over $200,000 but not more than

      $1,000,000.

                                                    Respectfully submitted,
                                                                          ~
                                                    CARRIGAN & ANDERSON, PLLC

                                                    /s/David M. Anderson
                                                    David M. Anderson
                                                    State Bar No. 24064815
                                                    Stephen P. Carrigan
                                                    State Bar No. 03877000
                                                    101 N. Shoreline Blvd., Suite 420
                                                    Corpus Christi, Texas 78401
                                                    (361) 884-4433 (Office)
                                                    (361) 884-4434 (Facsimile)
                                                    anderson@ccatriallaw.com
                                                    scarriganGccatriallaw.com

                                                    ATTORNEYS FOR PI.AINTIFFS




                                                                                      Page 13
Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 18 of 46




                     EXHIBIT 1-B
     Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 19 of 46




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20327343
Notice of Service of Process                                                                            Date Processed: 09/03/2019

Primary Contact:           State Farm Enterprise SOP
                           Corporation Service Company- Wilmington, DELAWARE
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Entity:                                       State Farm Lloyds
                                              Entity ID Number 3461674
Entity Served:                                State Farm Lloyds
Title of Action:                              Yolanda Guerrero vs. State Farm Lloyds
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 San Patricio County District Court, TX
Case/Reference No:                            S-19-5837CV-C
Jurisdiction Served:                          Texas
Date Served on CSC:                           08/30/2019
Answer or Appearance Due:                     10:00 a.m. on the Monday next following the expiration of 20 days after served
                                              citation
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           David M. Anderson
                                              361-884-4433

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
         Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 20 of 46




        HEATHER B. MARKS
        SAN PATRICIO DISTRICT CLERK
                                                                                                                                 ®
                                                                                                                          101 SHORELINE Y
                                                                                                                                          ~p
                                                                                                                                         BLVD STE 420
        P.O. BOX 1084                                                                                                      CORPUS CHRISTI TX 78401; 101
        SINTON, TX 78387                                                                                                     N SHORELINE BLVD STE 420
                                                                                                                              CORPUS CHRISTI TX 78401




                                                                CITATIr►N BY CERTIFIED MAIL

TO:           STATE FARM LLOYDS
             BY SERVING ITS REGISTERED AGENT, CORPORATION SERVICE COMPANY
             211 EAST 7TH STREET SUITE 620
             AUSTIN TX 78701-3218

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney do not file a
written answer with the clerk who issued the citation by 10:00 a.m. on the Monday next following the expiration of
twenty (20) days after you were served this citation and petition, a default judgment may be taken against you."

Said ANSWER may be filed by mailing same to: District Clerk of San Patricio County, P.O. Box 1084, Sinton, TX
78387 or by bringing it to the District Clerk's Office located on the second floor of the Courthouse at 400 W. Sinton St.,
Sinton, TX. The said petition was filed in this case on August 26, 2019, numbered S-19-5837CV-C on the docket of said
Court, and styled,

                                        Yolanda Guerrero, Fidencio Guerrero vs. STATE FARM LLOYDS

The nature of Plaintiff s demand is fully shown by a true and correct copy of PLAINTIFF'S ORIGINAL PETITION
accompanying this citation and made a part hereof.

Issued and given under my hand and seal of said Court at Sinton, Texas this on this the 28th day of August, 2019.

                                                                                   ••``'•~•~~ (;,]',~~~''~•                                    Heather B. Marks, District Clerk
                                                                                ~`'•• ~~ • ~ '• c0 ~~'---                                           San Patricio County, Texas

                                                                             _o                                     =        By:                                   ,
                                                                                                                                                            Ruby Rodr g ezODeputy
                                                                              :~'~  ~ .,•
                                                                               ., .oq'                    '• ~~
                                                                                                       ••;~~  ,
                                                                                      ~•                       e`
                                                                                 ,~~~''~~9~~~O ~CO~~ •J~•,

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

                                 C RTIFICATE OF DELIVERY BY CERTIFIED 1VIAIL
Came to hand on theQ~  ( day of            20a at            'cloc        and executed the c2Kday of 20~ by
mailing the same to STATE FARM OYDS, Defendant by certified mail, with delivery restricted to ad essee only,
return receipt requested, a true copy of this citation with a copy of the petition attached thereto.
                                                                                 0•~~1~~11111,,,,~~,
                                                                               •1̀
                                                                                                                        HEATHER B. MARKS, District Clerk
                                                                                                                        SAN PA RICIO COUNTY
                                                                       ,-~''~`~a~~1C T• c~li,̀--,.
                                                                      :Q;                   ••.`p
                                                                     :    -~~>-~~          ~•  ~~i                      BY.                                           ^
                                                                     = ;    ~.,~ •`•»::~:~
                                                                                                ~ '                      Ruby Rodriguqryeputy
                                                                       o'
                                                                     :;~y ~, f~' `•~ ''~~ ;
                                                                       i,  •.
                                                                          a'~
                                                                            .4r '• .... ._:~y`o
Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 21 of 46




                     EXHIBIT 1-C
          Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 22 of 46



                                        CAUSE NO. S-19-5837CV-C

     YOLANDA GUERRERO AND                                   §               IN THE DISTRICT COURT
     FIDENCIO GUERRERO                                      §
                                                            §
     v.                                                     §                343RD JUDICIAL DISTRICT
                                                            §
     STATE FARM LLOYDS                                      §       SAN PATRICIO COUNTY, TEXAS


          DEFENDANT’S ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES TO
                       PLAINTIFFS’ ORIGINAL PETITION



    TO THE HONORABLE JUDGE OF THE COURT:

            NOW COME, STATE FARM LLOYDS, Defendant in the above styled and numbered

    cause, and files this Original Answer and Affirmative Defenses to Plaintiffs’ Original Petition, and in

    support thereof would respectfully show the Court the following:

                                                I.
                                            GENERAL DENIAL

    1.      Reserving the right to file other further pleadings, exceptions and/or denials, Defendant

    generally denies each and every material allegation contained in Plaintiffs’ Original Petition and

    demands strict proof thereof in accordance with the laws and the Rules of Civil Procedure of the

    State of Texas.

                                              II.
                                       AFFIRMATIVE DEFENSES
    2.      Defendant denies that notice and/or proof of loss or claim for damages has been given as

    required by the Texas Insurance Code. Specifically, Plaintiffs have failed to provide notice as required

    by TEX. INS. CODE §541.154 and §542A.003. Specifically, Plaintiffs sent State Farm a letter dated

    August 22, 2018 that failed to comply with Section 542A.003(b) because (1) Plaintiffs failed to

    provide State Farm sufficient notice of the specific facts that give rise to Plaintiffs’ complaint instead
                                                                                          Filed 9/26/2019 11:27 AM
                                                                                          Heather B. Marks
Processed On: 9/26/2019 12:12 PM                                                          District Clerk
By:Rosie  Soliz,   Deputy    Clerk                                                        San Patricio County, Texas
    Defendant’s Original Answer                         1
     Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 23 of 46



reciting general violations as set out by the Texas Insurance Code, (2) Plaintiffs state their contract

damages are $20,000.00 for repairs to the loss, but also reserve the right to adjust those amounts at a

later time (3) Plaintiffs also failed to provide the hourly rate and number of hours used to calculate

incurred attorney’s fees. Plaintiffs state they have incurred $1,750.00 in attorney’s fees but failed to

provide the hourly rate or number of hours used to calculate the amount of reasonable and necessary

attorney’s fees incurred, as required by TEX. INS. CODE §542A.003.

3.      State Farm Lloyds pleads the limitations on Plaintiffs’ possible recovery of attorney’s fees as

set forth in Sections 542A of the Texas Insurance Code and, in particular, that Plaintiffs not be

awarded any attorney’s fees under Section 542A.007(c), should it apply, or, alternatively, that any

award of attorney’s fees to Plaintiffs be limited to the lesser of the amounts set forth in Section

542A.007(a)(1), (2), or (3) should Section 542A.007(c) not apply. State Farm Lloyds further pleads

all other limitations on Plaintiffs’ possible recovery of attorney’s fees set forth elsewhere in Section

542A of the Texas Insurance Code.

4.      Defendant pleads TEX. INS. CODE §542A.007(d) and asserts it was not provided, but was

entitled to, pre-suit notice regarding attorney’s fees and their method of calculation, as set out by

TEX. INS. CODE §542A.003(b)(2), at least 61 days before the date the action was filed by claimants,

and thus this Defendant seeks the Court deny any award of attorney’s fees to Plaintiffs, incurred after

the date the Defendant files this pleading with the Court.

5.      Plaintiffs also failed to timely provide the statutorily required notice to Defendant prior to

filing this lawsuit, as they failed to serve them with notice of the specific complaint and the amount

of actual damages and expenses, including attorney’s fees reasonably incurred in asserting the claim

against the other person. TEX. INS. CODE §541.154.

6.      Defendant denies Plaintiffs have performed the conditions precedent to bringing suit.




Defendant’s Original Answer                        2
      Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 24 of 46



7.      Defendant specifically denies it violated Chapter 541 of the Texas Insurance Code as alleged

by Plaintiffs.

8.      Defendant specifically denies it violated Chapter 542 of the Texas Insurance Code as alleged

by Plaintiffs.

9.      Defendant specifically denies it knowingly violated Chapter 541 or 542 of the Texas

Insurance Code as alleged by Plaintiffs.

10.     Defendant specifically denies it intentionally violated Chapter 541 or 542 of the Texas

Insurance Code as alleged by Plaintiffs.

11.     State Farm specifically denies that it has breached the policy of insurance issued to Plaintiffs

in any respect.

12.     State Farm specifically denies that Plaintiffs sustained a loss covered under their policy of

insurance.

13.     State Farm specifically denies that it has breached the duty of good faith and fair dealing in

any respect.

14.     State Farm specifically denies that any misrepresentations were made regarding the facts or

policy provisions relating to coverage under the policy issued by State Farm to Plaintiffs.

15.     State Farm specifically denies that it made any actionable misrepresentation to Plaintiffs.

16.     State Farm specifically denies that it knowingly and intentionally violated the Texas Insurance

Code.

17.     State Farm asserts that Plaintiffs cannot recover on any of Plaintiffs’ claims because any

damage allegedly suffered by Plaintiffs did not result from, and was not proximately caused by, any

wrongful conduct on the part of State Farm.

18.     Because Plaintiffs failed to satisfy one or more conditions precedent to recovery, Defendant

State Farm is excused from performing under the contract.



Defendant’s Original Answer                         3
      Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 25 of 46



19.     Accordingly, Plaintiffs have no cause of action against Defendant for which relief can be

granted. Such failures include, but are not limited to the following: Plaintiffs’ failed to promptly

notify Defendant about some or all of the alleged damages, Plaintiffs have specifically failed to prove

their alleged damages are losses covered under the policy and/or they have failed to segregate the

portion of their alleged damages that are covered from the portion that is not covered.

20.     State Farm asserts Plaintiffs cannot recover on any of Plaintiffs’ claims because any damage

allegedly suffered by Plaintiffs in connection with the complained-of transaction was caused by

Plaintiffs’ failure to mitigate damages.

21.     Plaintiffs’ causes of action also fail because there exists a bona fide and legitimate dispute

between State Farm and Plaintiffs with regard to the legal construction of certain policy provisions

and exclusions and the nature, extent and cause of damages.

22.     State Farm specifically denies that liability was reasonably clear.

23.     Defendant further pleads that Plaintiffs are unable to establish by clear and convincing

evidence that Defendant acted with malice; therefore, under Section 41.001(7) of the Texas Civil

Practices and Remedies Code, Plaintiffs are not entitled to exemplary and/or punitive damages. See,

e.g., Smith v. O’Donnell, 288 S.W. 3d 417, 423-424 (Tex. 2009); see also Dillard Department Stores, Inc. v.

Silva, 148 S.W. 3d 370, 373-374 (Tex. 2004); Universal Services Co. v. Ung, 904 S.W. 2d 638, 640-641

(Tex. 1995).

24.     Further, to any extent Plaintiffs seek any recovery of exemplary and/or punitive damages in

this action, the same violates Article I, § 13 of the Texas Constitution and the Eighth Amendment

of the United States Constitution and violates the rights of Defendant to substantive and procedural

due process as provided in Article 1, § 19 of the Texas Constitution and the Fifth and Fourteenth

Amendments of the United States Constitution. See Cooper Industries, Inc. v. Leatherman Tool Group,

Inc., 532 U.S. 424, 433-434 (2001); see also BMW Corp. of N. America, Inc. v. Gore, 517 U.S. 559, 562



Defendant’s Original Answer                          4
      Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 26 of 46



(1996). Moreover, as a matter of state and federal constitutional law and sound public policy, any

findings supporting an award of exemplary damages must be based on clear and convincing evidence,

not a mere preponderance of the evidence. Cf. TEX. CIV. PRAC. & REM. CODE ANN. § 41.003

(2014) (clear and convincing evidentiary standard).

25.     To the extent Plaintiffs pray for punitive, exemplary, or otherwise enhanced damages, such

request should be denied because it violates the equal protection rights guaranteed by the Fifth and

Fourteenth Amendments to the Constitution of the United States and the provisions of the Eighth

Amendment to the Constitution of the United States.

26.     With respect to Plaintiffs’ claims for damages, any award of punitive damages must be limited

to the greater of: (1) two times the amount of economic damages plus an amount equal to any non-

economic damages found by the jury, not to exceed $750,000; or (2) $200,000, pursuant to the

statutory mandates of Chapter 41 of the Texas Civil Practice & Remedies Code. Defendant reserves

the right to seek a bifurcation of any punitive damage issues at the trial of this case as permitted by

Chapter 41 of the Texas Civil Practice & Remedies Code.

27.     Plaintiffs’ claims under Section 542 of the Texas Insurance Code (“Prompt Payment of

Claims”) are barred, in whole or in part, because Plaintiffs did not provide pre-suit, written notice

of their claim as required.

28.     Plaintiffs attempt to state claims and seek damages for alleged violations of the Texas

Insurance Code, but Plaintiffs have failed to comply with the statutorily mandated conditions in order

to obtain any relief under the statute. Specifically, Chapter 541 and 542A of the Texas Insurance

Code requires, as a prerequisite to bringing any action for damages, that a complaining party give

written notice to a defending party at least sixty (60) days before filing suit. Plaintiffs’ pre-suit

notification or demand must meet specific requirements set forth in the statute and provide

Defendant sixty (60) days to respond prior to bringing any suit. See TEX. INS. CODE §541.154(a) and



Defendant’s Original Answer                        5
      Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 27 of 46



§542A.003. Plaintiffs have failed to provide Defendant notice as required by Chapter 541 and 542A

of the Texas Insurance Code.

29.     Under the Insuring Agreement, Plaintiffs bear the burden to prove damage resulting from an

occurrence of accidental, direct, physical loss to the insured property during the policy period.

Plaintiffs lack proof that any additional damages resulted from any accidental, direct, physical loss

during the policy period.

30.     Defendant is entitled to an offset or credit against Plaintiffs’ damages, if any, in the amount

of Plaintiffs’ applicable deductible(s).

31.     Defendant is entitled to an offset or credit against Plaintiffs’ damages, if any, in the amount

of all payments Defendant State Farm has previously made to or on behalf of Plaintiffs under the

policy insuring this property for the same damages claimed in this suit, if any.

32.     Defendant is entitled to an offset or credit against Plaintiffs’ damages, if any, in the amount

of all payments Defendant State Farm has made to or on behalf of Plaintiffs under the policy at issue

in this lawsuit, arising from the claim made the basis of this lawsuit.

33.     Defendant’s liability, if any, is limited to the amount of the policy limits under the policy at

issue in this suit, and/or any other clauses contained in the policy sued upon.

34.     Plaintiffs’ claims are barred, in whole or in part, to the extent certain damages and losses as

alleged in Plaintiffs’ Original Petition, or latest live pleading, none being admitted, were proximately

caused in whole or in part by non-covered losses and/or events and/or at non covered losses by the

terms and exclusions of the policy.

35.     Defendant hereby also asserts all conditions of the policy at issue including but not limited

to all terms, deductibles, limitations on coverage, exclusions set out in the Rental Dwelling Policy

regarding personal property, including that the total of all payments for the item shall not exceed the

smaller of the following:



Defendant’s Original Answer                         6
      Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 28 of 46



             1. Our cost to replace the personal property item at the time of loss;

             2. The full cost of repair;

             3. Any special limit of liability described in the policy;

             4. Any applicable Coverage B limit of liability.

Further, Defendant asserts the loss settlement provision of the policy which states if the property is

not replaced or repaired within two years after the date of loss, we will pay only the cost to repair or

replace less depreciation.

36.     Defendant hereby also asserts all conditions of the policy at issue including but not limited

to all terms, deductibles, limitations on coverage, and exclusions set out in the Rental Dwelling

Policy, including but not limited to the following:

                              SECTION I- LOSSES NOT INSURED


                 1.    We do not insure for any loss to the property described in
                 Coverage A and Coverage B either consisting of, or directly and
                 immediately caused by, one or more of the following:

                          h.      continuous or repeated seepage or leakage of water or
                          steam from a:
                                     (1) heating, air conditioning or automatic fire protective
                                     sprinkler system;
                                     (2) household appliance; or
                                     (3) plumbing system, including from, within or around
                                      any shower stall, shower tub, tub installation, or other
                                      plumbing fixture, including their walls, ceilings or
                                      floors
                          which occurs over a period of time.
                          i.       wear, tear, marring, scratching, deterioration, inherent
                          vice, latent defect or mechanical breakdown;
                          j.    rust, mold, or wet or dry rot;

                          m. settling, cracking, shrinking, bulging, or expansion of pavements,
                          patios, foundations, walls, floors, roofs or ceilings;


Defendant’s Original Answer                           7
      Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 29 of 46




                 3.       We do not insure under any coverage for any loss consisting of
                 one or more of the items below. Further, we do not insure for loss
                 described in paragraphs 1. and 2. Immediately above regardless of
                 whether one or more of the following: (a) directly or indirectly cause,
                 contribute to or aggravate the loss; or (b) occur before, at the same time,
                 or after the loss of any other cause of the loss:
                 b.       defect, weakness, inadequacy, fault or unsoundness in:
                          (2) design, specifications, workmanship, construction, grading,
                          compaction;
                          (3) materials used in construction or repair; or
                          (4) maintenance;
37.     Additionally, Defendant asserts the loss settlement provision of this policy which states in

part:

                                    SECTION I -CONDITIONS

Loss Settlement. Covered property losses are settled as follows:

        a.       Personal property and structures that are not buildings at actual cash value, up
        to the applicable limit of liability, at the time of loss. There may be deduction for
        depreciation. We will not pay an amount exceeding that necessary to repair or replace;
        b.       Carpeting, domestic appliances, awnings and outdoor antennas, whether or
        not attached to buildings, at actual cash value, up to the applicable limit of liability, at
        the time of loss. We will not pay an amount exceeding that necessary to repair or
        replace;
        c.       Buildings under Coverage A at replacement cost without deduction for
        depreciation, subject to the following:
        (1)      We will not pay more than the $10,000 limit on Land as provided in SECTION
        I, ADDITIONAL COVERAGES.
        (2)      We will pay the cost of repair or replacement, without deduction for
        depreciation, but not exceeding the smallest of the following amounts:
                 (a)     the limit of liability under this policy ap-plying to the building;
                 (b)     the replacement cost of that part of the building damaged for
                         equivalent construction and use on the same premises; or
                 (c)     the amount actually and necessarily spent to repair or replace the dam-
                         aged building.
        (3)      We will pay the actual cash value of the damage to the buildings, up to the
        policy limit, until actual repair or replacement is completed.




Defendant’s Original Answer                          8
      Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 30 of 46



38.     To the extent applicable, Defendant contends Plaintiffs’ causes of action fail because

Plaintiffs’ damages occurred prior to the inception of the policy period at issue in this suit. Pursuant

to the policy, coverage is limited to loss which occurs within the time period during which the Policy

was in effect:

                   SECTION I AND SECTION II - CONDITIONS

             1. Policy Period. This policy applies only to loss under Section I … or property
                damage under Section II which occurs during the period this policy is in
                effect.

39.     Defendant asserts Plaintiffs failed to comply with their Duties After Loss in that they failed

to give immediate notice of a loss, to the extent they allege property damage not previously reported.

40.     A bona fide/legitimate dispute exists precluding Plaintiffs from recovery of damages under

extra-contractual theories including the common law duty of good faith and fair dealing, violations

of the Texas Insurance Code, or under any other statutory or common law authority.

41.     Plaintiffs are precluded from recovering any attorney fees under the doctrine of excessive

demand. “The dispositive inquiry for determining whether a demand is excessive is whether the

claimant acted unreasonably or in bad faith …. If a claimant demands monies to which they [sic] are

not entitled, that demand is unreasonable and consequently excessive.” See Wayne v. A.V.A. Vending,

Inc., 52 S.W. 3d 412, 418 (Tex. App. – Corpus Christi 2001, pet. denied) (citing Findlay v. Cave, 611 S.W.

2d 57, 58 [Tex. 1981] and Ingham v. Harrison, 148 Tex. 380, 385-386, 224 S.W. 2d 1019, 1022 [1949]).m

42.     Defendant also asserts the Suit Against Us provision of the policy which precludes Plaintiffs’

suit against Defendant unless there has been compliance with the policy provisions and the action is

brought within the time period set out in the policy.

43.     Plaintiffs’ claims are barred, in whole or in part, to the extent that Plaintiffs’ alleged damages

or losses were caused or aggravated by the actions or inactions of Plaintiffs, persons acting on

Plaintiffs’ behalf, or third parties for whom Defendants are not legally responsible.


Defendant’s Original Answer                          9
      Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 31 of 46



44.     In the alternative, and to the extent, if any, that other persons or entities caused any of the

damages supposedly sustained by Plaintiffs, then State Farm Lloyds was and is subrogated to

Plaintiffs’ claims against and entitled to reimbursement from all such other persons or entities by

virtue of the payment or payments made or to be made by State Farm Lloyds incident to Plaintiffs’

insurance claim or as may be otherwise stated in the policy.

45.     Defendant demands a trial by jury.



                                               III.
                                       TRCP 193.7 NOTICE
46.     Pursuant to Texas Rules of Civil Procedure 193.7, any and all documents produced by

Plaintiffs in response to Defendant’s written discovery is intended to be used by Defendant and shall

be deemed as properly authenticated for use against Plaintiffs in any pretrial proceeding or trial of

this case.

                                               IV.

                                              PRAYER
        WHEREFORE, PREMISES CONSIDERED, Defendant STATE FARM LLOYDS

requests judgment of the Court that Plaintiffs takes nothing by this suit, and that Defendant be

awarded costs and such other and further relief to which they may be justly entitled.




Defendant’s Original Answer                        10
    Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 32 of 46



                                                     Respectfully submitted,

                                                     RAMÓN | WORTHINGTON, PLLC
                                                     900 Kerria Ave.
                                                     McAllen, Texas 78501
                                                     Telephone: 956-294-4800
                                                     Facsimile: 956-928-9564

                                                     /s/ Elizabeth Sandoval Cantu
                                                     Dan K. Worthington
                                                     State Bar No. 00785282
                                                     dworthington@ramonworthington.com
                                                     Elizabeth Sandoval Cantu
                                                     State Bar No. 24013455
                                                     ecantu@ramonworthington.com
                                                     Sofia A. Ramon
                                                     State Bar No. 00784811
                                                     sramon@ramonworthington.com

                                                     Electronic Service to:
                                                     efile@ramonworthington.com

                                                     ATTORNEYS FOR DEFENDANT



                                CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on September 26, 2019 a true and correct copy of the foregoing
document was served via e-File Texas.gov to the following:
David M. Anderson
Stephen P. Carrigan
CARRIGAN & ANDERSON, PLLC
101 N. Shoreline Blvd., Suite 420
Corpus Christi, Texas 78401
T: (361) 884-4433
F: (361) 884-4434
anderson@ccatriallaw.com
scarrigan@ccatriallaw.com
Attorneys for Plaintiffs


                                                     /s/ Elizabeth Sandoval Cantu
                                                     Elizabeth Sandoval Cantu




Defendant’s Original Answer                     11
Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 33 of 46




                     EXHIBIT 1-D
         Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 34 of 46



                                              CAUSE NO. S-19-5837CV-C

    YOLANDA GUERRERO AND                                   §             IN THE DISTRICT COURT
    FIDENCIO GUERRERO                                      §
                                                           §
    v.                                                     §               343rd JUDICIAL DISTRICT
                                                           §
    STATE FARM LLOYDS                                      §     SAN PATRICIO COUNTY, TEXAS



                          DEFENDANT’S VERIFIED PLEA IN ABATEMENT



TO THE HONORABLE JUDGE OF THE COURT:

           NOW COME, STATE FARM LLOYDS, Defendant in the above styled and numbered

cause, and files this Verified Plea in Abatement, and in support thereof would respectfully show the

Court the following:

                                                      I.

                                       VERIFIED PLEA IN ABATEMENT

A.         INTRODUCTION AND BACKGROUND FACTS

1.         On August 26, 2019, Plaintiffs filed an Original Petition against Defendant State Farm Lloyds.

Plaintiffs’ Original Petition asserts causes of action against State Farm based upon the handling of

Claim No. 53-1309-W88, a claim for damage to the Plaintiffs’ property located at 7670 FM 2046,

Sinton, Texas 78387, as a result of a storm that occurred on or about August 25, 2017 1.

2.         Plaintiffs’ Original Petition seeks damages based on an alleged breach of the insurance contract

and alleged violations of the Texas Insurance Code, §541 and §542. Id.

3.         However, Plaintiffs filed their Original Petition without providing Defendant the statutory

notice required by the Texas Insurance Code. Specifically, Plaintiffs sent State Farm a letter dated



1
           See Plaintiff’s Original Petition, ¶10.


Defendant’s Verified Plea in Abatement                                                              Page 1
     Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 35 of 46



August 22, 2018 that failed to comply with Section 542A.003(b) because (1) Plaintiffs failed to provide

State Farm sufficient notice of the specific facts giving rise to Plaintiffs’ complaint instead reciting

general violations as set out by the Texas Insurance Code, and Plaintiffs’ general statement that

$20,000.00 is owed under the policy does not comply with the intent of the statute; and (2) Plaintiffs

also failed to provide the amount of reasonable and necessary attorney’s fees incurred by the claimant’s

attorney, as of the date the notice is given and as reflected in contemporaneously kept time records,

by an hourly rate that is customary for similar legal services. Plaintiffs state, instead, they have incurred

$1,750.00 in attorney’s fees but fail to provide the hourly rate and number of hours used to calculate

the amount of reasonable and necessary attorney’s fees incurred by the claimant. TEX. INS. CODE

§542A.003.

4.       Abatement of this action is mandatory under TEX. INS. CODE § 542A.005(b), because

Plaintiffs failed to comply with Section 541 and 542A.003(b) of the Texas Insurance Code, and

Defendant has timely filed this Verified Plea in Abatement less than 30 days after it filed their Original

Answer.

B.       ARGUMENT AND AUTHORITIES

5.       Texas House Bill 1774, which added Chapter 542A to the Texas Insurance Code, became

effective for actions filed on or after September 1, 2017. TEX. INS. CODE § 542A.001, et seq. Chapter

542A applies to a “first-party claim . . . made by an insured under an insurance policy providing

coverage for real property or improvements to real property . . . [that] arises from damage or loss of

covered policy caused, wholly or partly, by forces of nature, including . . . hail, wind, . . . or a rainstorm.”

TEX. INS. CODE § 542A.001(2)(A) & (C). Because Plaintiffs’ action was filed after September 1, 2017




Defendant’s Verified Plea in Abatement                                                                   Page 2
     Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 36 of 46



and asserts first party insurance claims arising from hurricane damage 2 that allegedly damaged

Plaintiffs’ residential property, Chapter 542A applies. 3

6.       In accordance with Texas Insurance Code Section 542A.003, any “person” 4 against whom or

which an action is filed to recover damages is entitled to written notice of each claimant’s specific

complaints against them, the alleged amount of actual damages being sought, and a calculation of

attorney’s fees purportedly incurred by the claimant as reflected in contemporaneously-kept time

records not later than the 61st day before the suit is filed. TEX. INS. CODE § 542A.003 specifically

provides:

         In addition to any other notice required by law or the applicable insurance
         policy, not later than the 61st day before the date a claimant files an action to
         which this chapter applies in which the claimant seeks damages from any person,
         the claimant must give written notice to the person in accordance with this
         section as a prerequisite to filing the action.


         The notice required under this section must provide:
         a statement of the acts or omissions giving rise to the claim;
         the specific amount alleged to be owed by the insurer on the claim for damage
         to or loss of covered property; and


         the amount of reasonable and necessary attorney’s fees incurred by the claimant,
         calculated by multiplying the number of hours actually worked by the
         claimant’s attorney, as of the date the notice is given and as reflected in
         contemporaneously kept time records, by an hourly rate that is customary for
         similar legal services. Id. (emphasis added).


         Additionally, if the claimants’ attorney provides the notice, the attorney must
         also provide a copy of the notice to the claimant and state in the notice that
         notice was provided to the claimant. TEX. INS. CODE §542A.003(c).

2
         See Plaintiff’s Original Petition, ¶7-10.
3        Texas Insurance Code §542A.
4        As defined by Chapter 542A, “‘person’ means a corporation, association, partnership, or other legal entity or
         individual.” TEX. INS. CODE § 542A.001(5).


Defendant’s Verified Plea in Abatement                                                                           Page 3
     Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 37 of 46



7.       Giving proper notice under Chapter 542A of the Texas Insurance Code does not relieve a

claimant of their “obligation to give notice under any other applicable law.” TEX. INS. CODE

§542A.001(f). Thus, providing the notice required by §542A.003 does not relieve a Plaintiffs from

providing the notice required by Section 541.154 of the Texas Insurance Code, which contains a

similar notice requirement.

8.       Giving timely and proper written notice prior to asserting legal claims under the Texas

Insurance Code is no mere formality. The Texas courts of appeals have repeatedly recognized the

purpose of statutory pre-suit notice requirements are to discourage litigation and encourage

settlements of complaints by insureds against their insurer. See, e.g., In re Cypress Tex. Lloyds, 437 S.W.3d

1, 7 (Tex. App. – Corpus Christi 2011, orig. proceeding).

9.       Furthermore, the pre-suit notice requirement of the Texas Insurance Code is important

because it provides the person who is entitled to proper notice, whether an insurance company or an

insurance adjuster, an opportunity “to limit his [or its] damage exposure through an offer of

settlement, as contemplated by sections 541.156-.159 of the Insurance Code.” In re Behr, 2006 WL

468001 at *2-3 (Tex. App. – San Antonio 2006, orig. proceeding) (mem. op.); see TEX. INS. CODE

§§ 541.156-541.159. Timely statutory notice also provides the recipient with a statutory window in

which to demand an inspection of the property that is the subject of the claim. TEX. INS. CODE §

542A.004. 5 The statutory opportunity to demand a property inspection allows the insurer to

investigate, and possibly resolve, the insured’s dispute without the necessity of litigation. Compare TEX.

INS. CODE § 542A.005(b) (court may abate action to allow property inspection) and § 542A.005(f)

(court may not compel participation in an alternative dispute resolution proceeding until after the

abatement period has expired).


5
         If an inspection of the property is requested under Texas Insurance Code Section 542A.004, but the party
         requesting the inspection is not provided a reasonable opportunity to inspect, photograph, or evaluate the
         property, abatement is also required. TEX. INS. CODE § 542A.004(b)(2).


Defendant’s Verified Plea in Abatement                                                                      Page 4
      Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 38 of 46



10.      Plaintiffs fail to provide the proper pre-suit notice. While Counsel for Plaintiffs sent State

Farm a letter that purports to comply with Section 542A and Section 541 of the Texas Insurance

Code, the letter failed to meet the requirements of the Texas Insurance Code in at least three material

respects.

11.      First, Plaintiffs have failed to provide State Farm Lloyds with sufficient notice of the specific

facts that give rise to Plaintiffs’ complaint. Section 542A.003(b)(1) states the notice must provide “a

statement of the acts or omissions giving rise to the claim.” The Insurance Code requires Plaintiffs to

set forth specific factual allegations to support their complaint; conclusory allegations and recitations

of boilerplate complaints do not meet the requisite standard. C.f. Nationwide Prop. & Cas. Ins. Co., No.

H-10-1651, 2010 WL 2636119 at *1-2. (S.D. Tex. 2010).

12.      However, Plaintiffs’ “statement of the acts or omissions giving rise to the claim” consists

almost entirely of boilerplate complaints. See Exhibit A. Plaintiffs describe the claim and damages in

general terms. See id. Though Plaintiffs state the roof, exterior elevations and interior suffered damage,

this conclusory, non-specific and general allegation falls well short of the notice required by the

Insurance Code.

13.      While Plaintiffs purport to state “the specific amount alleged to be owed by the insurer on the

claim for damage to or loss of covered property,” as required by Section 542A.003(b)(2), without the

corresponding factual assertions of what was omitted (i.e. the acts or omissions) from Defendant’s

estimate and payments, the statement that $20,000.00 is “owed under the policy” does not effectuate

the purpose of the statute.

14.      Second, Plaintiffs admit in the letter itself that they have failed to provide the amount of

reasonable and necessary attorney’s fees they have incurred as required by Section 542A.003(b)(3)

which states Plaintiffs must identify the amount of attorney’s fees “incurred,” based on the hours their

attorney “actually worked” “as of the date [of] the notice” and substantiated by “contemporaneously



Defendant’s Verified Plea in Abatement                                                             Page 5
      Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 39 of 46



kept time records.” See TEX. INS. CODE § 542A.003(b). Plaintiffs state $1,750.00 as reasonable and

necessary attorney’s fees “incurred,” but acknowledge that this is not calculated based on the number

of hours actually worked based on contemporaneously kept time records. See Exhibit A. Plaintiffs fail

to state how many hours their attorneys actually worked as of the date of the letter and fail to include

the hourly rate applied to those services. See id.

15.      Because Plaintiffs failed to provide Defendant with the proper written notice under Sections

542A.003 of the Texas Insurance Code and Section 541.154 of the Texas Insurance Code before they

filed suit, this lawsuit must be abated until the 60th day after the date a notice complying with Texas

Insurance Code Section 542A.003 and Texas Insurance Code 541.151 is provided. See TEX. INS. CODE

§ 542A.005(e)(1); TEX. INS. CODE. § 541.155(d). Defendant State Farm moves this Court to abate

this lawsuit because of the lack of proper, compliant pre-suit notice, as required under the Texas

Insurance Code.

16.      As Defendant filed this Verified Plea in Abatement not later than the 30th day after they filed

their Original Answer, the abatement of this lawsuit is automatic beginning on the 11th day after

Defendant’s Verified Plea in Abatement is filed unless Plaintiffs controvert by affidavit Defendant’s

denial that the proper statutory notice was given before they filed suit. See TEX. INS. CODE

§542A.005(c); TEX. INS. CODE. § 541.155(d).

                                                PRAYER
         WHEREFORE, PREMISES CONSIDERED, Defendant STATE FARM LLOYDS requests

that this case be abated until sixty days after proper notice is served, for judgment of the Court that

Plaintiffs takes nothing by this suit, and that Defendant be awarded costs and such other and further

relief to which they may be justly entitled.




Defendant’s Verified Plea in Abatement                                                           Page 6
     Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 40 of 46



                                           Respectfully submitted,

                                           RAMÓN | WORTHINGTON, PLLC
                                           900 Kerria Ave.
                                           McAllen, Texas 78501
                                           Telephone: 956-294-4800
                                           Facsimile: 956-928-9564

                                           /s/ Elizabeth Sandoval Cantu
                                           Dan K. Worthington
                                           State Bar No. 00785282
                                           dworthington@ramonworthington.com
                                           Elizabeth Sandoval Cantu
                                           State Bar No. 24013455
                                           ecantu@ramonworthington.com
                                           Sofia A. Ramon
                                           State Bar No. 00784811
                                           sramon@ramonworthington.com

                                           Electronic Service to:
                                           efile@ramonworthington.com

                                           ATTORNEYS FOR DEFENDANT




Defendant’s Verified Plea in Abatement                                         Page 7
     Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 41 of 46



                                         CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on September 27, 2019 a true and correct copy of the foregoing
document was served via e-File Texas.gov to the following:
David M. Anderson
Stephen P. Carrigan
CARRIGAN & ANDERSON, PLLC
101 N. Shoreline Blvd., Suite 420
Corpus Christi, Texas 78401
T: (361) 884-4433
F: (361) 884-4434
anderson@ccatriallaw.com
scarrigan@ccatriallaw.com
Attorneys for Plaintiffs



                                                             /s/ Elizabeth Sandoval Cantu
                                                             Elizabeth Sandoval Cantu




Defendant’s Verified Plea in Abatement                                                      Page 8
Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 42 of 46
                                                                          Page 1 of 2
      Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 43 of 46


Print this page

Case # S-19-5837CV-C - Yolanda Guerrero,Fidencio Guerrero
vs. STATE FARM LLOYDS (Whatley, Janna K.)
Case Information
Location                      San Patricio County - 343rd District Court
Date Filed                    9/27/2019 4:58 PM
Case Number                   S-19-5837CV-C
Case Description              Yolanda Guerrero,Fidencio Guerrero vs. STATE FARM LLOYDS
Assigned to Judge             Whatley, Janna K.
Attorney                      Elizabeth Cantu
Firm Name                     Ramon | Worthington, PLLC
Filed By                      RW Firm
Filer Type                    Not Applicable
Fees
Convenience Fee               $0.00
Total Court Case Fees         $0.00
Total Court Party Fees        $0.00
Total Court Filing Fees       $0.00
Total Court Service Fees      $0.00
Total Filing & Service Fees   $0.00
Total Provider Service Fees   $0.00
Total Provider Tax Fees       $0.00
Total Taxes (for non-court
                              $0.00
fees)
Grand Total                   $0.00
Payment
Account Name                  Southwest Rapid Rewards
Transaction Amount            $0.00
Transaction Response
Transaction ID                55517908
Order #

No Fee Documents
Filing Type                                   EFileAndServe
Filing Code                                   No Fee Documents
Filing Description                            Def's Verified Plea in Abatement
Reference Number                              Guerrero, Yolanda v SFL
Comments




                                                                                 9/27/2019
                                                                         Page 2 of 2
     Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 44 of 46


Status                                       Submitted
Fees
Court Fee                                    $0.00
Service Fee                                  $0.00
Documents
                           2019 09 27 Def's Verified Plea in Abatement - Guerrero
Lead Document                                                                        [Original]
                           Yolanda (rental).pdf
                           SF PLEA IN ABATEMENT (Guerrero Yolanda) 0001-
Attachments                                                                          [Original]
                           0007 (Rental).pdf


eService Details
                                                     Service                      Date/Time
Name/Email                        Firm                            Status Served
                                                     Method                       Opened
                                  CARRIGAN &
David M. Anderson
                                  ANDERSON     EServe             Sent Yes        Not Opened
anderson@ccatriallaw.com
                                  PLLC
                                  RAMON |
Elizabeth Sandoval Cantu
                                  WORTHINGTON, EServe             Sent Yes        Not Opened
ecantu@ramonworthington.com
                                  PLLC
                                  CARRIGAN &
Stephen M. Anderson
                                  ANDERSON     EServe             Sent Yes        Not Opened
scarrigan@ccatriallaw.com
                                  PLLC
                                  RAMON |
Sofia A. Ramon
                                  WORTHINGTON, EServe             Sent Yes        Not Opened
sramon@ramonworthington.com
                                  PLLC
                                  RAMON |
Dan K. Worthington
                                  WORTHINGTON, EServe             Sent Yes        Not Opened
dworthington@ramonworthington.com
                                  PLLC




                                                                                       9/27/2019
Case 2:19-cv-00282 Document 1-2 Filed on 09/27/19 in TXSD Page 45 of 46




                     EXHIBIT 1-E
      Case 2:19-cv-00282 Document 1-2  Filed
                                    EVENT    on 09/27/19 in TXSD Page 46 of 46
                                          SHEET
                                             CASE SUMMARY
                                            CASE NO. S-19-5837CV-C
Yolanda Guerrero,Fidencio Guerrero vs. STATE FARM             §               Location: 343rd District Court
LLOYDS                                                        §        Judicial Officer: Whatley, Janna K.
                                                              §               Filed on: 08/26/2019
                                                              §

                                                 CASE INFORMATION

                                                                           Case Type: Consumer/Commercial/Debt


   DATE                                     EVENTS & ORDERS OF THE COURT

 09/26/2019         Answer
                   Def's Original Answer
 08/28/2019     Service by Certified Mail
                    STATE FARM LLOYDS
                Served: 08/30/2019
 08/28/2019          Citation by Certified Mail
                   ISSD FOR STATE FARM LLOYDS THROUG ITS REG AGENT CORPORATION SERVICE COMPANY-CERT
                   MAIL 7019 0140 0000 0025 7262
 08/26/2019         Request
                   San Patricio County Process Request
 08/26/2019         Original Petition (OCA)
                   PLAINTFF'S ORIGINAL PETITION




                                                         PAGE 1 OF 1                                Printed on 09/26/2019 at 2:00 PM
